Citation Nr: 0824133	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-39 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than June 27, 
2001, for service connection of post traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than June 27, 
2001, for entitlement to a total disability evaluation due to 
individual unemployability. (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney-at-
Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Marine Corps from December 1969 to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 2008 Remand from the United States 
Court of Appeals for Veterans Claims (the Court) based on a 
Joint Motion by VA and the appellant.  In a December 2006 
decision, the Board denied entitlement to earlier effective 
dates.  The Court remanded the claims for consideration of 
the application of 38 C.F.R. § 3.156(c) to the reopened claim 
of service connection

The matter originally arises from June and July 2004 rating 
decisions by the Salt Lake City, Utah, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted 
entitlement to the benefits sought and assigned an effective 
date of June 27, 2001, for the awards.

The issue of entitlement to an earlier effective date for 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An original claim of service connection for PTSD was 
received n February 8, 1991.

2.  Service connection for PTSD was denied in a November 1995 
Board decision on the ground that there was no verified 
stressor.

3.  Since the November 1995 denial of service connection, 
additional service department records verifying stressor 
allegations have been received; these records existed at the 
time of the November 1995 denial and could have been obtained 
at that time.


CONCLUSION OF LAW

The criteria for an earlier effective date of February 8, 
1991, for the grant of service connection for PTSD, have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.155, 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In light of 
the favorable determination regarding the issue considered 
below, no additional discussion of the VCAA duties is 
required.

Effective date of Service Connection for PTSD

The assignment of effective dates of awards is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  For reopened 
claims, the effective date of service connection is generally 
the date of receipt of the reopened claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
This general rule is modified in specific instance, according 
to the facts of the case.  Such exceptions include reopened 
claims based on correction of military records (38 C.F.R. 
§ 3.400(g)) and receipt of new and material evidence 
(38 C.F.R. § 3.400(q)).  

Here, although additional service department records do form 
the basis of the reopened claim, correction of these records 
is not an issue.  The directives of 38 C.F.R. § 3.400(g) 
apply to situations in which a discharge has been upgraded, 
and not to previously undiscovered records.  This provision 
is inapplicable in the present case.

The regulation at 38 C.F.R. § 3.400(q), dealing with the 
effective date in cases of submission of new and material 
evidence, is applicable, as the veteran's claim had been 
previously and finally denied by VA, and was reopened in 
connection with his June 2001 claim.  However, during the 
pendency of this appeal, the provisions of 38 C.F.R. § 3.400 
were amended, effective October 6, 2006; specifically, 
section 3.400(q) was modified to eliminate a distinction 
between new and material evidence which was a service 
department record and that which was not.  The distinction 
was instead incorporated into 38 C.F.R. § 3.156(c).  The 
December 2006 Board decision denying entitlement to an 
earlier effective date did not consider this amendment, and 
instead applied the old regulation.  Upon further review, the 
Board determines that the amended 38 C.F.R. § 3.400(q) 
applies to the instant claim, as the appeal was still pending 
at the time of the amendment and the formal rulemaking did 
not specify that application was to be limited.  Because the 
regulation modifies the effective date analysis only when 
service department records are not involved, it has no effect 
here.

Instead, an analysis of the effective date must consider the 
provisions of 38 C.F.R. § 3.156(c), which was also amended 
effective October 6, 2006.  The applicable regulation 
provides that in cases where service department records 
existed at the time of the prior decision and had not been 
associated with the claims file for consideration, the 
original claim is to be reconsidered.  In effect, the 
finality of the prior decision is rescinded, and an earlier 
effective date, based on the date of receipt of the 
previously denied claim, may be assigned.

Here, the appellant argues that service department records 
obtained by his attorney in connection with his reopened June 
2001 claim formed the basis of the grant of service 
connection for PTSD.  These records, he argues, are of the 
type described in 38 C.F.R. § 3.156(c), as they existed at 
the time of the original claim and were not associated with 
his file at the time of the initial denial.  Records relating 
to verification of in-service stressors are specifically 
included as falling within the regulation.  To that extent, 
the Board agrees.

However, the regulation also carves out an exception to the 
rule regarding reconsideration of prior denials on receipt of 
new and material service department records.  The regulation 
provides that reconsideration does not apply where VA could 
not have obtained the records at the time of the original 
denial because the claimant failed to provide adequate 
information for VA to identify and obtain the records from 
the appropriate custodian.  38 C.F.R. § 3.156(c)(2).  The 
veteran maintains that had VA made reasonable development 
efforts at the time of his original February 1991 claim, as 
required by the law existing at that time, service department 
records verifying his alleged stressor would have been 
associated with the file.  He alleges that sufficient 
information was provided at the time of the claim to allow 
meaningful inquiry by VA.  In support of this allegation, his 
representative points out that she was able to obtain service 
department records verifying an in-service stressor based 
solely on the information provided to VA in February 1991.

The Board must agree.  At the time of the 1991 RO decision, 
and in the 1995 Board denial of service connection, the 
triers of fact expressed significant reservations as to the 
credibility of the veteran.  However, for purposes of 
verification of the stressor, where sufficient information 
has been presented to allow meaningful inquiry, credibility 
must be presumed in the absence of evidence contradicting the 
stressor allegations.  

Had VA acted to obtain all possibly relevant service 
department records at the time of the original claim, without 
regard to a credibility determination, it is evident that 
verification of the death of Jimmy would have been 
discovered.  The research performed by the veteran's 
representative relied upon no evidence or information which 
was not already of record in 1991.  Although that development 
yielded evidence of additional stressors from the deaths of 
two other Marines, not previously mentioned by the veteran, 
it also showed the death of a "Jimmy" under circumstances 
bearing some passing resemblance to those alleged by the 
veteran.

Because the evidence warranting the reopening of the 
previously denied claim of service connection for PTSD 
consisted of service department records which existed at the 
time of the original denial and were obtainable by VA, the 
effective date must be assigned as if the original decision 
had not been made.  38 C.F.R. § 3.156(c).  In this instance, 
therefore, an effective date of February 8, 1991, 
representing the date of receipt of the previously denied 
claim for service connection of PTSD, must be assigned.  
38 C.F.R. §  3.400(a)(2)(i).


ORDER

An earlier effective date of February 8, 1991, is granted for 
service connection of PTSD.


REMAND

The veteran has additionally appealed the assignment of June 
27, 2001, as the effective date of entitlement to TDIU.  This 
determination  is inextricably intertwined with the 
evaluation assigned for PTSD between February 8, 1991, and 
June 27, 2001.  The grant of an earlier effective date of 
service connection does not automatically give retroactive 
effect to the currently assigned evaluation.  Any retroactive 
evaluation must be adequately supported by medical evidence.  
38 C.F.R. § 3.156(c)(4).

Evaluation of PTSD during this period is not an issue before 
the Board, and will be determined by the RO upon effectuating 
the above grant of an earlier effective date for PTSD.  Until 
the RO takes such action, the Board cannot determine the 
veterans schedular eligibility for TDIU or his actual 
entitlement.  The issue of entitlement to an earlier 
effective date for TDIU is therefore remanded to the RO for 
consideration following the assignment of evaluation for PTSD 
from February 8, 1991.

Accordingly, the case is REMANDED for the following action:

1. The RO should perform all required 
development and rating actions required to 
implement the above grant of an earlier 
effective date of February 8, 1991, for 
PTSD, as well as assign appropriate 
evaluations since that time, to include 
possible assignment of staged ratings.

2.  Following such, the RO should consider 
the veteran's entitlement to an earlier 
effective date for assignment of TDIU.  If 
such consideration is rendered moot by the 
assignment of a schedular evaluation, no 
action is required with respect to TDIU.  
If any benefit sought remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


